BARHAM, J.,
is of the opinion the writ should be granted. State v. Jackson, La., 282 So.2d 526, our docket 9/20/73 is applicable because first request for preliminary hearing was withdrawn simply because bill of information was filed. Moreover, defendant here who has been in j ail 8 months has applied anew for a preliminary hearing and is entitled to one as a constitutional right. See Pugh v. Rainwater, 483 F.2d 778 (5th Cir. 1973).
DIXON, J.,
would grant the writ if this application is considered an application to review the original order granting a preliminary hearing.